DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 07/15/2020, 02/17/2022 and 07/06/2022 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka et. al. (hereinafter Muraoka), WIPO Patent WO2017199746A1.
Regarding Claim 1, Muraoka teaches, an inductor component (Fig. 4) comprising: 
an element body (12); 
a coil wiring line (20) that is arranged parallel to a first main surface of the element body inside the element body; and 
a first vertical wiring line (24, v2) and a second vertical wiring line (26, v1) that are buried inside the element body so that end surfaces thereof are exposed from the first main surface of the element body and that are electrically connected to the coil wiring line (20); 
wherein 
in a first cross section that is perpendicular to a direction in which the coil wiring line extends and intersects the first vertical wiring line, 
a top surface (the top surface of coil pattern 20) of the coil wiring line (20) contacts a bottom surface of the first vertical wiring line and the top surface of the coil wiring line is substantially shaped like a convex surface (the convex shape of coil pattern 20).  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116).
Regarding Claim 4, Muraoka further teaches, wherein 
the element body includes a resin layer (epoxy resin 16) that covers the coil wiring line, and 
the first vertical wiring line and the second vertical wiring line each include a via conductor (v1, v2) that penetrates through the resin layer and contacts the top surface of the coil wiring line (20).  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-102, 113-114).
Regarding Claim 6, Muraoka further teaches, wherein 
in a second cross section that is perpendicular to a direction in which the coil wiring line extends and intersects the second vertical wiring line (26, v1), a top surface of the coil wiring line (20) contacts a bottom surface of the second vertical wiring line (v1) and the top surface of the coil wiring line (the top surface of coil pattern 20) is substantially shaped like a convex surface.  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116).
Regarding Claim 17, Muraoka further teaches, wherein 
in a second cross section that is perpendicular to a direction in which the coil wiring line extends and intersects the second vertical wiring line (26, v1), a top surface of the coil wiring line (20) contacts a bottom surface of the second vertical wiring line (v1) and the top surface of the coil wiring line (the top surface of coil pattern 20) is substantially shaped like a convex surface.  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116).

Claims 2, 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka, as applied to claim 1, in view of Motomiya et al., (hereinafter Motomiya), U.S. Patent Application Publication 2014/0292468.
Regarding Claim 2, Muraoka is silent on including a curvature from 1/8000 m to 1/6000 m. (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116]).
Muraoka does not explicitly teach, wherein in the first cross section, a curvature of the top surface of the coil wiring line substantially lies in a range from 1/8000 m to 1/6000 m.
However, Motomiya teaches (Fig. 3(C)), wherein in the first cross section, a curvature of the top surface of the coil wiring line (73) substantially lies in a range from 1/8000 m to 1/6000 m (although Motomiya doesn’t expressly teach the limitation range, the drawings appear to show the claimed feature, and a person with ordinary skill in the art would try to do the claimed feature, without undue experiment, to get a predictable result, therefore, it would be obvious).  (Motomiya: Figs. 1-3, para. [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil patterns of Muraoka to include the curvature of the conductor patterns of Motomiya, the motivation being to easier provide “an electrode pattern 73 that widens continuously at a specified ratio in the direction away from the base plate” [0043], therefore simplifying manufacture.  (Motomiya: Figs. 1-3, para. [0043]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, the combination of Muraoka in view of Motomiya further teaches, wherein 
the element body includes a resin layer (Muraoka: epoxy resin 16) that covers the coil wiring line, and 
the first vertical wiring line and the second vertical wiring line each include a via conductor (Muraoka: v1, v2) that penetrates through the resin layer and contacts the top surface of the coil wiring line (Muraoka: 20).  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-102, 113-114).
Regarding Claim 15, the combination of Muraoka in view of Motomiya further teaches, wherein 
in a second cross section that is perpendicular to a direction in which the coil wiring line extends and intersects the second vertical wiring line (Muraoka: 26, v1), a top surface of the coil wiring line (Muraoka: 20) contacts a bottom surface of the second vertical wiring line (Muraoka: v1) and the top surface of the coil wiring line (Muraoka: the top surface of coil pattern 20) is substantially shaped like a convex surface.  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116).
Regarding Claim 20, the combination of Muraoka in view of Motomiya further teaches, wherein 
in a second cross section that is perpendicular to a direction in which the coil wiring line extends and intersects the second vertical wiring line (Muraoka: 26, v1), a top surface of the coil wiring line (Muraoka: 20) contacts a bottom surface of the second vertical wiring line (Muraoka: v1) and the top surface of the coil wiring line (Muraoka: the top surface of coil pattern 20) is substantially shaped like a convex surface.  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116).

Claims 3, 7, 9-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka, as applied to claims 1 and 2, in view of Motomiya, and further in view of Shimabe et al., (hereinafter Shimabe), U.S. Patent Application Publication 2015/0334842.
Regarding Claim 3, Muraoka is silent on including a curvature from 1/8000 m to 1/6000 m. (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116]).
Further, Muraoka does not explicitly teach, wherein 
in the first cross section, 
the top surface of the coil wiring line intersects a side surface of the first vertical wiring line, and 
an angle formed between a tangent, which is tangential to the top surface of the coil wiring line at an intersection between the top surface of the coil wiring line and the side surface of the first vertical wiring line, and the side surface of the first vertical wiring line substantially lies in a range from 65° to 77°.
However, Motomiya teaches inductor component (Fig. 3(C)) having a curvature of the top surface of the coil wiring line (73) similar to the present invention.  (Motomiya: Figs. 1-3, para. [0043]).
Further, Shimabe teaches (Fig. 1), wherein a bottom surface of the via conductor (60F) is shorter than the top surface of the via conductor in terms of length in a direction parallel to the first main surface in the first cross section.  (Shimabe: Figs. 1 and 8, para. [0027], [0060]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil patterns of Muraoka to include the curvature of the conductor patterns of Motomiya, the motivation being to easier provide “an electrode pattern 73 that widens continuously at a specified ratio in the direction away from the base plate” [0043], therefore simplifying manufacture.  (Motomiya: Figs. 1-3, para. [0043]).  
Further, it would have been obvious to modify the via conductor of the combination of Muraoka in view of Motomiya to include the inclined shape via conductor of Shimabe, the motivation being to simplify forming the via conductor (60F) [0060] during the plating process by using wedge shape openings (51F) [0059].  (Shimabe: Figs. 1 and 8, para. [0059], [0060]).
Therefore, the combination of Muraoka in view of Motomiya and further in view Shimabe teaches, wherein 
in the first cross section, 
the top surface of the coil wiring line (Motomiya: 73) intersects a side surface of the first vertical wiring line (Shimabe: 60F), and 
an angle formed between a tangent, which is tangential to the top surface (Motomiya: 73) of the coil wiring line at an intersection between the top surface of the coil wiring line and the side surface of the first vertical wiring line (Shimabe: 60F), and the side surface of the first vertical wiring line (Shimabe: 60F) substantially lies in a range from 65° to 77° (although the combination of Muraoka in view of Motomiya and further in view Shimabe doesn’t expressly teach the limitation range, the drawings appear to show the claimed feature, and a person with ordinary skill in the art would try to do the claimed feature, without undue experiment, to get a predictable result, therefore, it would be obvious).  (Motomiya: Figs. 1-3, para. [0043]), (Shimabe: Fig. 1, para. [0027]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, Muraoka is silent on including a curvature from 1/8000 m to 1/6000 m. (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116]).
Further, Muraoka does not explicitly teach, wherein 
in the first cross section, 
the top surface of the coil wiring line intersects a side surface of the first vertical wiring line, and 
an angle formed between a tangent, which is tangential to the top surface of the coil wiring line at an intersection between the top surface of the coil wiring line and the side surface of the first vertical wiring line, and the side surface of the first vertical wiring line substantially lies in a range from 65° to 77°.
However, Motomiya teaches inductor component (Fig. 3(C)) having a curvature of the top surface of the coil wiring line (73) similar to the present invention.  (Motomiya: Figs. 1-3, para. [0043]).
Further, Shimabe teaches (Fig. 1), wherein a bottom surface of the via conductor (60F) is shorter than the top surface of the via conductor in terms of length in a direction parallel to the first main surface in the first cross section.  (Shimabe: Figs. 1 and 8, para. [0027], [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil patterns of Muraoka to include the curvature of the conductor patterns of Motomiya, the motivation being to easier provide “an electrode pattern 73 that widens continuously at a specified ratio in the direction away from the base plate” [0043], therefore simplifying manufacture.  (Motomiya: Figs. 1-3, para. [0043]).  
Further, it would have been obvious to modify the via conductor of the combination of Muraoka in view of Motomiya to include the inclined shape via conductor of Shimabe, the motivation being to simplify forming the via conductor (60F) [0060] during the plating process by using wedge shape openings (51F) [0059].  (Shimabe: Figs. 1 and 8, para. [0059], [0060]).
Therefore, the combination of Muraoka in view of Motomiya and further in view Shimabe teaches, wherein 
in the first cross section, 
the top surface of the coil wiring line (Motomiya: 73) intersects a side surface of the first vertical wiring line (Shimabe: 60F), and 
an angle formed between a tangent, which is tangential to the top surface (Motomiya: 73) of the coil wiring line at an intersection between the top surface of the coil wiring line and the side surface of the first vertical wiring line (Shimabe: 60F), and the side surface of the first vertical wiring line (Shimabe: 60F) substantially lies in a range from 65° to 77° (although the combination of Muraoka in view of Motomiya and further in view Shimabe doesn’t expressly teach the limitation range, the drawings appear to show the claimed feature, and a person with ordinary skill in the art would try to do the claimed feature, without undue experiment, to get a predictable result, therefore, it would be obvious).  (Motomiya: Figs. 1-3, para. [0043]), (Shimabe: Fig. 1, para. [0027]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 9, the combination of Muraoka in view of Motomiya and further in view of Shimabe further teaches, wherein 
the element body includes a resin layer (Muraoka: epoxy resin 16) that covers the coil wiring line, and 
the first vertical wiring line and the second vertical wiring line each include a via conductor (Muraoka: v1, v2) that penetrates through the resin layer and contacts the top surface of the coil wiring line (Muraoka: 20).  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-102, 113-114).
Regarding Claim 10, the combination of Muraoka in view of Motomiya and further in view of Shimabe further teaches, wherein 
the element body includes a resin layer (Muraoka: epoxy resin 16) that covers the coil wiring line, and 
the first vertical wiring line and the second vertical wiring line each include a via conductor (Muraoka: v1, v2) that penetrates through the resin layer and contacts the top surface of the coil wiring line (Muraoka: 20).  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-102, 113-114).
Regarding Claim 11, the combination of Muraoka in view of Motomiya is silent on including an inclined shape via conductor. (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116]).
The combination of Muraoka in view of Motomiya does not explicitly teach, wherein a bottom surface of the via conductor is shorter than the top surface of the via conductor in terms of length in a direction parallel to the first main surface in the first cross section.
However, Shimabe teaches (Fig. 1), wherein a bottom surface of the via conductor (60F) is shorter than the top surface of the via conductor in terms of length in a direction parallel to the first main surface in the first cross section.  (Shimabe: Figs. 1 and 8, para. [0027], [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the via conductor of the combination of Muraoka in view of Motomiya to include the inclined shape via conductor of Shimabe, the motivation being to simplify forming the via conductor (60F) [0060] during the plating process by using wedge shape openings (51F) [0059].  (Shimabe: Figs. 1 and 8, para. [0059], [0060]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 12, the combination of Muraoka in view of Motomiya and further in view of Shimabe teaches (Shimabe: Fig. 1), wherein a bottom surface of the via conductor (Shimabe: 60F) is shorter than the top surface of the via conductor in terms of length in a direction parallel to the first main surface in the first cross section, the motivation being to simplify forming the via conductor (60F) [0060] during the plating process by using wedge shape openings (51F) [0059].  (Shimabe: Figs. 1 and 8, para. [0059], [0060]).
Regarding Claim 13, the combination of Muraoka in view of Motomiya and further in view of Shimabe teaches (Shimabe: Fig. 1), wherein a bottom surface of the via conductor (Shimabe: 60F) is shorter than the top surface of the via conductor in terms of length in a direction parallel to the first main surface in the first cross section, the motivation being to simplify forming the via conductor (60F) [0060] during the plating process by using wedge shape openings (51F) [0059].  (Shimabe: Figs. 1 and 8, para. [0059], [0060]).
Regarding Claim 16, the combination of Muraoka in view of Motomiya and further in view of Shimabe further teaches, wherein 
in a second cross section that is perpendicular to a direction in which the coil wiring line extends and intersects the second vertical wiring line (Muraoka: 26, v1), a top surface of the coil wiring line (Muraoka: 20) contacts a bottom surface of the second vertical wiring line (Muraoka: v1) and the top surface of the coil wiring line (Muraoka: the top surface of coil pattern 20) is substantially shaped like a convex surface.  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116).
Regarding Claim 19, the combination of Muraoka in view of Motomiya and further in view of Shimabe further teaches, wherein 
in a second cross section that is perpendicular to a direction in which the coil wiring line extends and intersects the second vertical wiring line (Muraoka: 26, v1), a top surface of the coil wiring line (Muraoka: 20) contacts a bottom surface of the second vertical wiring line (Muraoka: v1) and the top surface of the coil wiring line (Muraoka: the top surface of coil pattern 20) is substantially shaped like a convex surface.  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka, as applied to claim 1, in view of Shimabe.
Regarding Claim 5, Muraoka is silent on including an inclined shape via conductor. (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116]).
Muraoka does not explicitly teach, wherein a bottom surface of the via conductor is shorter than the top surface of the via conductor in terms of length in a direction parallel to the first main surface in the first cross section.
However, Shimabe teaches (Fig. 1), wherein a bottom surface of the via conductor (60F) is shorter than the top surface of the via conductor in terms of length in a direction parallel to the first main surface in the first cross section.  (Shimabe: Figs. 1 and 8, para. [0027], [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the via conductor of Muraoka to include the inclined shape via conductor of Shimabe, the motivation being to simplify forming the via conductor (60F) [0060] during the plating process by using wedge shape openings (51F) [0059].  (Shimabe: Figs. 1 and 8, para. [0059], [0060]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 18, the combination of Muraoka in view of Shimabe further teaches, wherein 
in a second cross section that is perpendicular to a direction in which the coil wiring line extends and intersects the second vertical wiring line (Muraoka: 26, v1), a top surface of the coil wiring line (Muraoka: 20) contacts a bottom surface of the second vertical wiring line (Muraoka: v1) and the top surface of the coil wiring line (Muraoka: the top surface of coil pattern 20) is substantially shaped like a convex surface.  (Muraoka: Figs. 1, 2, 4 and 9, lines 100-116).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
9/12/2022
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837